UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2295

MELVIN C. BOMAR,

                Plaintiff - Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE; DEBORAH MOORE-CARTER,
Labor Commissioner; MARGARET B. MARTIN, Department of
General Services Division Chief III; KHALIL ZAIED, Director,
Department   of  General   Services;  REGINIA   GRANDE-BROWN,
Department of General Services, Personnel Director; DR.
KEITH LEE, Mercy Medical Clinic; DR. AMY ESPY-SMITH, Mercy
Medical Clinic; LISA CONIC, Mercy Medical Clinic,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-00507-RDB)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Melvin C. Bomar, Appellant Pro Se.      Cheryl Simpson Parker,
Assistant   City Solicitor,  Baltimore,   Maryland; Steven  G.
Metzger, GALLAGHER EVELIUS & JONES, LLP, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melvin    C.    Bomar       appeals    the    district       court’s        order

dismissing his discrimination suit under Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e and the

Americans    with    Disabilities         Act     (“ADA”),       42    U.S.C.     §§ 12101

against     the    Mayor    and     City        Council     of        Baltimore,    Labor

Commissioner      Deborah    Moore-Carter,         Margaret       B.    Martin,     Khalil

Zaied, and Reginia Grande-Brown of the Department of General

Services, as well as Doctors Keith Lee and Amy Espy-Smith, and

Lisa Conic of the Mercy Medical Clinic.                          The district court

dismissed    with    prejudice      Bomar’s        claims      under      the     ADA    for

failure to state a cause of action.                  The district court further

dismissed with prejudice Bomar’s claims under Title VII, except

those claims against the Mayor and City Council of Baltimore.

            We have reviewed the record and find no reversible

error as to the district court’s dismissal of these claims with

prejudice.        We affirm for the reasons stated by the district

court.    Bomar v. Mayor & City Council of Baltimore, No. 1:11-cv-

00507-RDB (D. Md. Oct. 27, 2011).

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006) and certain interlocutory and

collateral    orders,      28   U.S.C.     § 1292    (2006);          Fed.   R.   Civ.    P.

54(b).    Because the district court dismissed Bomar’s Title VII

claims    against     the       Mayor     and     City    of      Baltimore        without

                                           2
prejudice, the district court’s dismissal of Bomar’s case is

interlocutory and not appealable.         Accordingly, we dismiss this

portion of the appeal for lack of jurisdiction.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                    3